Citation Nr: 0322705	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, including depression and anxiety.

2.  Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1966 to 
August 1968, and from November 1969 to November 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2001, the RO proposed a finding of incompetence, 
based on a November 1998 VA examiner's opinion that the 
veteran was not competent to manage or control his affairs.  
A December 2001 RO rating decision granted service connection 
for PTSD and granted an initial disability rating of 10 
percent.  Notice of the decision was mailed to the veteran's 
wife in January 2002.  In February 2002, through a letter 
from his wife, the veteran entered notice of disagreement 
with the initial rating assignment for PTSD.  The issue of 
determination of initial rating for PTSD is addressed below 
in the REMAND portion of this decision.  The Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the service 
connection claim addressed in this decision, and has obtained 
all relevant evidence designated by the veteran, in order to 
assist him in substantiating his claim for VA compensation 
benefits; in light of the grant of service connection for a 
neuropsychiatric disorder that in includes depression and 
anxiety, there is no reasonable possibility that additional 
assistance would further aid in substantiating that claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the questions of whether depression and 
an anxiety disorder are etiologically related by competent 
medical evidence to his service-connected PTSD. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for a neuropsychiatric 
disorder that includes depression and anxiety.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for service connection for a neuropsychiatric disorder 
that includes depression and anxiety.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) (VCAA), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In light of the grant of benefits sought on appeal, 
no further evidence is necessary to substantiate the 
veteran's claim for service connection for a neuropsychiatric 
disorder that includes depression and anxiety.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claims for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West 2002). 

II.  Service Connection for Depression and Anxiety

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that he currently has depression and an 
anxiety disorder that are either etiologically related to in-
service injury, disease, or traumatic events, or are 
etiologically related to his service-connected PTSD.  After a 
review of the evidence of record, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the questions of whether depression and anxiety 
are etiologically related by competent medical evidence to 
his service-connected PTSD.  

With regard to an anxiety disorder, the favorable evidence 
includes a psychological opinion by a private psychologist, 
R. T. M., reflected in private group psychotherapy reports 
dated from August to October 2002, that the veteran has 
generalized anxiety disorder that is related to his (service-
connected) PTSD.  An earlier (May 1994 VA examination) 
psychiatric diagnosis in this case was of a fairly mild 
generalized anxiety disorder manifested by irritability and 
some sleep disturbance, which was based on complaints or 
clinical findings that included hypervigilance.  The May 1994 
VA examination report indicated that the veteran had some of 
the symptoms of PTSD that were insufficient at that time to 
warrant a diagnosis of PTSD.  Similarly, an August 1996 VA 
PTSD examination report reflects findings that the veteran 
was intense, with some apparent anxiety and irritability, 
which the VA examiner diagnosed as chronic mild generalized 
anxiety disorder with irritability (as previously diagnosed).  
A January 2003 VA psychiatric examination report noted the 
same symptom of hyperstartle reactions, even though the 
examiner in January 2003 did not include anxiety as a 
diagnosis, but instead diagnosed PTSD and depression.  The 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) reflects that the symptoms of PTSD include irritability 
or outbursts of anger, hypervigilance, and exaggerated 
startle response.  The change of diagnosis in this case - 
from generalized anxiety disorder to PTSD (that includes 
irritability or outbursts of anger, hypervigilance, and 
exaggerated startle response) - reflects a progression of the 
prior diagnosis, as contemplated by 38 C.F.R. § 4.125 (2002).   

With regard to depression, the unfavorable evidence includes 
a November 2001 VA PTSD examination report that reflects 
diagnoses that include non-psychotic depression, with an 
opinion that the examiner did "not see this as a service 
connected condition."  The May 1994 VA examination report 
reflects that the veteran had depression, although the 
diagnosis at that time was generalized anxiety disorder, and 
later was PTSD. 

With regard to depression, the favorable evidence includes 
private psychological reports dated from August to October 
2002 that reflect Axis I psychiatric diagnoses that include 
dysthymic disorder, and no Axis II diagnoses.  A January 2003 
VA psychiatric examination report reflects psychiatric 
diagnoses of PTSD and depression (not otherwise specified).  
In a March 2003 addendum to the January 2003 VA psychiatric 
examination report, the VA examiner wrote that the veteran 
had diagnoses of PTSD and depression, and opined that the 
"etiology of his depression is felt approximately 20% 
related to (as result of) SC PTSD and 80% the result of non-
service related factors."  

In according weight to the opinion in the March 2003 VA 
addendum, the Board notes that the examiner's opinion was 
that 20 percent of the veteran's depression was directly 
related to the veteran's service-connected PTSD.  The Board 
notes that the opinion was not that the veteran's PTSD 
aggravated depression by 20 percent, but that the veteran's 
PTSD directly caused 20 percent of the veteran's depression.  
This opinion of etiology, therefore, constitutes some 
favorable evidence that the veteran's depression is directly 
caused by the veteran's PTSD.  With regard to the aspect of 
the VA examiner's March 2003 opinion that purported to 
attribute 80 percent of the veteran's depression to factors 
that included loss of interest/energy and loss of appetite, 
the Board notes that the inclusion of such factors as the 
cause of depression, rather than the effect of depression, is 
contrary to general medical principles and the DSM-IV.  The 
DSM-IV reflects that the symptoms of PTSD include markedly 
diminished interest or participation in significant 
activities.  What remains of the March 2003 VA medical 
opinion is that the veteran's depression is due, in uncertain 
percentages, to service-connected PTSD and non-service-
connected old age and low intellect.  In such cases, the 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

For these reasons, the Board finds that the evidence for and 
against the veteran's claim is in relative equipoise on the 
questions of whether depression and an anxiety disorder are 
etiologically related by competent medical evidence to his 
service-connected PTSD.  With the resolution of reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for a neuropsychiatric disorder that 
includes depression and anxiety.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.




ORDER

Service connection for a neuropsychiatric disorder that 
includes depression and anxiety is granted.


REMAND

In March 2001, the RO proposed a finding of incompetence, 
based on a November 1998 VA examiner's opinion that the 
veteran was not competent to manage or control his affairs.  
A December 2001 RO rating decision granted service connection 
for PTSD and granted an initial disability rating of 10 
percent.  Notice of the decision was mailed to the veteran's 
wife in January 2002.  In February 2002, through a letter 
from his wife, the veteran entered notice of disagreement 
with the initial rating assignment for PTSD.  A statement of 
the case on the issue of determination of initial rating 
assignment for PTSD has not been issued subsequent to the 
December 2001 rating decision.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare a statement of the case on the 
issue of determination of initial rating assignment for 
service-connected PTSD.  In the normal course of VA 
adjudication, a claimant who wishes to appeal an adverse RO 
decision files a notice of disagreement and then, after the 
RO has filed a statement of the case, perfects an appeal to 
the Board by filing a substantive appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993) (detailing the "series 
of very specific, sequential, procedural steps that must be 
carried out" to acquire appellate review); 38 U.S.C. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.302(b) (2002).   

Accordingly, to ensure full compliance with due process 
requirements, this issue is remanded to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issue of determination of initial rating 
assignment for service-connected PTSD, in 
accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  The statement of 
the case should address all aspects of 
this claim, and compliance with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000.  Further, the veteran should be 
advised that, if he wishes the Board to 
address this claim of determination of 
initial rating assignment for service-
connected PTSD, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran-appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Michael A. Pappas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

